Case 8:20-cv-02448-SCB-TGW Document 1 Filed 10/20/20 Page 1 of 11 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

THEODORE CHORNY,
    Plaintiff,                                            Case No.:

v.                                                        Division:

PURPLE SQUARE MANAGEMENT COMPANY, LLC.
d/b/a DUNKIN DONUTS
      Defendants.
______________________________/

                COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW, the Plaintiff, THEODORE CHORNY, (hereinafter referred to
as “Plaintiff”), by and through undersigned legal counsel, and hereby brings this
action for damages against the Defendants, PURPLE SQUARE MANAGEMENT
COMPANY,     LLC.   d/b/a    DUNKIN     DONUTS      (hereinafter   referred   to   as
“Defendants”), and states and alleges as follows:


                    JURISDICTION, PARTIES AND VENUE

1.    This is an action for declaratory and injunctive relief pursuant to Title III
of the Americans With Disabilities Act, 42 U.S.C. 12181-12189 (hereinafter
referred to as the “ADA”) and compensatory and punitive damages pursuant to
Florida Civil Rights Act, Florida Statutes Chapter 760.
2.    This is an action for declaratory and injunctive relief pursuant to Title III
of the Americans With Disabilities Act, 42 U.S.C. 12181-12189 and 28 C.F.R
36.302, 36.303 and supplemental jurisdiction over the related state law claim
pursuant to 28 U.S.C. 1367. The foregoing constitutes a violation of 28 C.F.R.
36.302, 36.303 and 42 U.S.C. 12182.
3.    This Court has original subject matter jurisdiction over this action
pursuant to 28 U.S.C. §1331.



                                                                         Page 1 of 11
Case 8:20-cv-02448-SCB-TGW Document 1 Filed 10/20/20 Page 2 of 11 PageID 2




4.    Venue is proper pursuant to 28 U.S.C. §1391, because a substantial part
of the events or omissions giving rise to the allegations in this Complaint
occurred within this Judicial District and Defendant maintains a large business
presence in this Judicial District.
5.    The remedies provided by Florida Statute 760 are not exclusive, and state
administrative remedies need not be exhausted in connection with suits brought
under the ADA.
6.    Plaintiff is a citizen and resident of Florida and is otherwise sui juris.
7.    Defendant is a Florida Limited Liability Company authorized to transact
business in Florida and maintains a large business presence in this District.


                            GENERAL ALLEGATIONS
8.    Plaintiff has satisfied all conditions precedent. See Exhibit A.
9.    Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.
10.   Plaintiff requests a jury trial for all triable issues.
11.   Plaintiff suffers from what constitutes as a “qualified disability” under the
ADA. See Exhibit B.
12.   Plaintiff suffers from a permanent and disabling disability. Plaintiff’s
impairment is listed among the physical impairments that substantially limits
one or more major life activities; therefore, Plaintiff suffers from a disability
covered by the protected class of disabled persons under the ADA and by Florida
Statutes 760.01 and 760.02. See Exhibit B.
13.   Defendant is the owner and operator of a Dunkin Donut franchise, located
within the State of Florida and which is open to the public.
14.   42 U.S.C. 12182 and Florida Statute 760.08 prohibit the discrimination of
individuals on the basis of their disability in the equal enjoyment of the goods,
services, facilities, privileges, advantages or accommodations of any place of
public accommodation by any person who owns, leases (or leases to), or operates
a place of public accommodation.




                                                                          Page 2 of 11
Case 8:20-cv-02448-SCB-TGW Document 1 Filed 10/20/20 Page 3 of 11 PageID 3




15.   Defendant is defined as a “Public Accommodation” within the meaning of
Title III because Defendant is a private entity which owns and/or operates a
restaurant. U.S.C. 12181 and 28 C.F.R. 36.104.
16.   Defendant’s restaurant is also defined as a public accommodation under
Florida Statute, 760.02(11)(b) as, “Any restaurant, cafeteria, lunchroom, soda
fountain, or other facility principally engaged in selling food for consumption on
the premises, including but not limited to, any such facility located on the
premises of any retail establishment, or any gasoline station.”
17.   Defendant offers the sale of food, merchandise and/or benefits related to
other similar restaurant experience to its patrons.
18.   On November 19, 2018, Plaintiff visited Defendant’s Dunkin Donut
restaurant located at 2495 S. McCall Road Englewood, Florida ZIP to purchase
coffee and food. The Plaintiff’s visit was prior to instituting this action.
19.   Plaintiff attempted to use the drive through of this restaurant, with his
street legal, handicapped-tagged, motorized golf cart, with the intention to
purchase food and beverages and receive the benefits reasonably expected to
receive as a usual customer, such as being greeted, prompt attention, timely
service, quality food/items, product knowledge, friendliness, kindness, and
attentiveness, among other things. See Exhibit C.
20.   Plaintiff was informed that he would not be permitted service because he
was in a golf cart, even after providing documentation of the legally registered
handicapped-tag.
21.   Plaintiff further explained to the cashier that he was disabled and because
of his disability he needed to use the golf cart for transportation.
22.   The cashier employee yelled at the Plaintiff stating, “You can’t order! We
do not take orders from people in golf carts!”
23.   Plaintiff requested to speak with a manager.
24.   The cashier employee rudely responded back, “We are not serving you and
if you do not leave, we are calling the police!”
25.   Defendant has failed to make drive through access readily accessible to
use and usable by individuals with disabilities.
                                                                           Page 3 of 11
Case 8:20-cv-02448-SCB-TGW Document 1 Filed 10/20/20 Page 4 of 11 PageID 4




26.   Plaintiff was denied the ability to use the drive through window access to
purchase food items that Defendant offers to the public.
27.   This discrimination has resulted in Plaintiff being denied full and equal
access provision of goods, services, facilities, privileges, advantages, and
accommodations being offered at Defendant’s Dunkin Donut restaurant.
28.   Defendant’s failure to reasonably accommodate the Plaintiff and similar
situated persons with disabilities, is/was a willful, malicious, and oppressive and
in complete disregard for the Civil Rights of the Plaintiff and in violation of 28
C.F.R. 36.303 and F.S. 760.08.
29.   As a result of Defendant’s discrimination, the Plaintiff suffered loss of time,
dignity, mental anguish and other tangible injuries.
30.   As a result of the foregoing events, Plaintiff endured fear, humiliation,
embarrassment, mental and physical pain, suffering, and inconvenience.
31.   Defendant’s actions were intentional, malicious, willful, wanton, callous
and show reckless disregard for Plaintiffs’ civil and constitutional rights.
32.   As a resident of the local area and the desire to purchase Defendant’s
products, Plaintiff has a concrete plan to patronize Defendant’s Dunkin Donut
restaurant when he is treated like other members of the public because that
Dunkin Donut restaurant is within proximity to Plaintiff’s regular travel
destinations.

      COUNT I: VIOLATION OF AMERICANS WITH DISABILITIES ACT
                       42 U.S.C 12181-12189
33.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 32
of this Complaint.
34.   The Americans with Disabilities Act (“ADA”) is a landmark civil rights
legislation that is the result of decades of advocacy to improve the lives and role
in society of all persons with disabilities. The ADA was enacted and effective as
of July 26, 1990. The ADA legislation has been protecting disabled persons from
discrimination due to disabilities for 28 years.
35.   Plaintiff is disabled within the definition of the ADA.


                                                                         Page 4 of 11
Case 8:20-cv-02448-SCB-TGW Document 1 Filed 10/20/20 Page 5 of 11 PageID 5




36.    Defendant maintained, operated, and/or had an ownership interest in the
Dunkin Donut restaurant as a place of public accommodation within the
meaning of the ADA.
37.    Defendant is responsible for complying with the requirements of the ADA.
38.    Plaintiff’s disability limits major life activities including his ability to walk
or use his legs for a long period of time. Therefore, Plaintiff is a qualified
individual with a disability and is entitled to protections under Title III of the
ADA.
39.    Public Accommodations such as Defendant are required to provide full and
equal enjoyment of their goods, services, facilities, privileges, advantages, and
accommodations in the most integrated setting appropriate to people with
disabilities. 42 U.S.C. §12181, §12182; 28 C.F.R. §36.203.
40.    Specifically, the public accommodation must:
       a. Ensure that no individual is discriminated against on the basis of
          disability in the full and equal enjoyment of their goods, services,
          facilities, privileges, advantages, and accommodations. Id.
       b. Make reasonable modifications in policies, practices, or procedures
          when the modifications are necessary to afford goods, services,
          facilities, privileges, advantages, and accommodations to people with
          disabilities, unless the public accommodation can demonstrate that
          making the modifications would fundamentally alter the nature of the
          goods, services, facilities, privileges, advantages, and accommodations.
          Id.
       c. Ensure that no individual with a disability is excluded, denied services,
          segregated or otherwise treated differently than other individuals
          because of their disabilities, unless the public accommodation can
          demonstrate that taking those steps would fundamentally alter the
          nature of the goods, services facilities, privileges, advantages, and
          accommodations being offered or would result in an undue burden. Id.




                                                                            Page 5 of 11
Case 8:20-cv-02448-SCB-TGW Document 1 Filed 10/20/20 Page 6 of 11 PageID 6




      d. Ensure that the drive thru and facility within its place of public
         accommodation are readily accessible to, and usable by people with
         disabilities. Id.
41.   Defendant is in violation of the ADA as follows:
      a. On or before November 19, 2018, Defendant did not take steps
         necessary to ensure that Plaintiff was not excluded, denied services,
         segregated, or otherwise treated differently than other individuals
         because of the denial to access drive through window.
      b. Defendant failed to provide the most integrated setting appropriate to
         the needs of disabled Plaintiff.
      c. Defendant continues to discriminate against the Plaintiff by failing to
         make reasonable modifications in policies, practices, and procedures,
         when such modifications are necessary to afford all offered goods,
         services, facilities, privileges, advantages, and/or accommodations to
         individuals with disabilities; and by failing to take such efforts that may
         be necessary to ensure that no individual is excluded, denied services,
         segregated or otherwise treated differently than other individuals
         because of such disability; and
      d. Based on Plaintiff’s disability, Defendant denied Plaintiff equal
         enjoyment of the goods, services, facilities, privileges, advantages, or
         accommodations at the Dunkin Donut restaurant.
42.   Plaintiff has retained undersigned counsel and is entitled to recover
attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42
U.S.C. 12205 and 28 CFR 36.505.
43.   Plaintiff has reasonable ground to believe that he will be subjected to
discrimination in violation of the ADA and Fla. Stat. 760.08 by Defendant.
44.   Plaintiff desires to visit Dunkin Donut and avail himself of the goods and
services available at the establishment and have full and equal enjoyment
without fear of discrimination.
45.   Pursuant to 42 U.S.C. 12188, this Court is provided with authority to
grant Plaintiff Injunctive Relief, including an order to require Defendant to
                                                                         Page 6 of 11
Case 8:20-cv-02448-SCB-TGW Document 1 Filed 10/20/20 Page 7 of 11 PageID 7




amend its policies and procedures to make facilities readily accessible and
usable to the Plaintiff and all other persons with disabilities as defined by the
ADA.
46.    As a direct and proximate result of Defendant’s actions, Plaintiff has
suffered and continues to suffer irreparable loss and injury, including but not
limited to, humiliation, embarrassment, emotional distress, and mental anguish.

       WHEREFORE, Plaintiff demands a trial by jury and judgment against
Defendants for relief as follows:

       a. A declaratory judgment finding the Defendants’ actions violated Title III
          of the Americans With Disabilities Act, 42 USC § 12181;
       b. Awards injunctive relief against Defendant compelling compliance with
          the ADA, including an order to require Defendant to amend its policies
          and procedures to make facilities readily accessible and usable to the
          Plaintiff and all other persons with disabilities as defined by the ADA.
       c. Award attorney’s fees, costs, and litigation expenses pursuant to 42
          U.S.C. 12205; and
       d. Award any other such relief as the Court deems just and proper, and/or
          is allowable under Title III of the ADA.



           COUNT II: VIOLATION OF FLORIDA CIVIL RIGHTS ACT
                        FLORIDA STATUTE § 760
47.    Plaintiff re-alleges and incorporates by reference paragraphs 1 through 32
of this Complaint.
48.    The Defendant has violated Florida Statute 760, which provides all
persons shall be entitled to the full and equal enjoyment of the goods, services,
facilities, privileges, and advantages in any public accommodation, without
discrimination or segregation on the grounds of handicap.
49.    The violation of Florida law was deliberate and knowing.
50.    Plaintiff is disabled within the definition of the Florida Civil Rights Act
(“FCRA”) and therefore, a protected class.

                                                                        Page 7 of 11
Case 8:20-cv-02448-SCB-TGW Document 1 Filed 10/20/20 Page 8 of 11 PageID 8




51.   Defendant maintained, operated, and/or had an ownership interest in the
Dunkin Donut store as a place pf public accommodation within the meaning of
the FCRA.
52.   Defendant is responsible for complying with the requirements of the FCRA.
53.   Defendant is in violation of the FCRA as follows:

      a. On or before November 19, 2018, Defendant did not take steps
         necessary to ensure that Plaintiff was not excluded, denied services,
         segregated, or otherwise treated differently than other individuals
         because of the denial of access to the drive through window.
      b. Defendant continues to discriminate against the Plaintiff by failing to
         make reasonable modifications in policies, practices, and procedures,
         when such modifications are necessary to afford all offered goods,
         services, facilities, privileges, advantages, and/or accommodations to
         individuals with disabilities; and by failing to take such efforts that may
         be necessary to ensure that no individual is excluded, denied services,
         segregated or otherwise treated differently than other individuals
         because of such disability; and
      c. Defendant is in violation of Fla. Stat. 760.08 and based on Plaintiff’s
         disability, Defendant denied Plaintiff equal enjoyment of the goods,
         services, facilities, privileges, advantages or accommodations at the
         Dunkin Donut store.
54.   Plaintiff has been denied access to, and has been denied the benefits of
services, programs, activities of Defendant’s building and facilities, and has
otherwise been discriminated against and damaged by Defendant’s FCRA
violations as set forth.
55.   Plaintiff will continue to suffer such discrimination, injury and damage
without the immediate relief provided by the FCRA as requested herein.
56.   Plaintiff has reasonable ground to believe that he will be subjected to
discrimination in violation of the ADA and Fla. Stat. 760.08 by Defendant.



                                                                         Page 8 of 11
Case 8:20-cv-02448-SCB-TGW Document 1 Filed 10/20/20 Page 9 of 11 PageID 9




57.   Plaintiff desires to visit Dunkin Donut and avail himself of the goods and
services available at the establishment and have full and equal enjoyment
without fear of discrimination.

      WHEREFORE, Plaintiff demands a trial by jury and judgment against
Defendants for relief as follows:

      a. A declaratory judgment finding the Defendants’ actions violated the
         Florida Civil Rights Act;
      b. Awards injunctive relief against Defendant compelling compliance with
         the ADA and FCRA, including an order to require Defendant to amend
         its policies and procedures to make facilities readily accessible and
         usable to the Plaintiff and all other persons with disabilities as defined
         by the ADA.
      c. Awards compensatory and punitive damages and other damages
         allowed by the Fla. Stat. 760.11(5);
      d. Award attorney’s fees, costs, and litigation expenses pursuant to Fla.
         Stat. 760.021; and
      e. Award any other such relief as the Court deems just and proper, and/or
         is allowable under Title III of the ADA.


           COUNT III: NEGLIGENT TRAINING/SUPERVISION AND
               INADEQUATE POLICIES AND PROCEDURES
58.   Plaintiff re-alleges and incorporates by reference paragraphs 1 through 32
of this Complaint.
59.   Defendant owed a duty of reasonable care to the Plaintiff with respect to
the training and supervision of the employees in the prevention of discriminatory
conduct which is safeguarded by State and Federal law.
60.   Defendant owed a duty of reasonable care to adopt and implement
adequate policies and procedures to prevent employees from continuing such
discrimination to patrons.



                                                                        Page 9 of 11
Case 8:20-cv-02448-SCB-TGW Document 1 Filed 10/20/20 Page 10 of 11 PageID 10




61.   Defendants breached this duty through its agents, servants, and/or
employees who were at all times acting within the course and scope of their
employment, such negligence includes but is not limited to:
          a. Failing to provide and maintain a non-discriminatory work
             environment.
          b. Failing to adequately train their employees concerning the federal
             and state anti-discrimination laws.
          c. Failing to adequately train and supervise their employees.
          d. Failing to establish policies and procedures for protection of all
             patrons who seek to dine at Defendant’s restaurant.


62.   It was reasonably foreseeable to Defendants, that without proper
implementations of such policies and procedures and/or training that an
incident of discrimination would occur.
63.   Each of the foregoing acts or omissions whether taken singularly or in any
combination, was a proximate cause of the incidents and damages made the
basis of this action.
64.   Defendants’ negligence was of such a character as to make Defendants
guilty of gross negligence. The conduct of Defendants were in heedless and
reckless disregard of the rights of Plaintiff, and involved a want of care so as to
indicate a conscious indifference to the rights, welfare, and safety of Plaintiff.
65.   Plaintiffs seek exemplary damages as may be found to be proper under the
circumstances.
      WHEREFORE, Plaintiff demands judgment against Defendants for
compensatory damages, punitive damages, prejudgment interest, taxable costs,
and such further relief as is just and proper. Plaintiff further demands a jury
trial of all issues triable by right.




                                                                        Page 10 of 11
Case 8:20-cv-02448-SCB-TGW Document 1 Filed 10/20/20 Page 11 of 11 PageID 11




           PRAYER FOR RELIEF AND DEMAND FOR JURY TRIAL
   Plaintiff demands a trial by jury on all issues so triable as a matter of right
and prays that the Court grant the following relief:

   a. Enter a declaratory judgment finding that the actions of Defendants as
      alleged in this Complaint violated the ADA and FCRA;
   b. Awards injunctive relief against Defendant compelling compliance with the
      ADA and FCRA, including an order to require Defendant to amend its
      policies and procedures to make facilities readily accessible and usable to
      the Plaintiff and all other persons with disabilities as defined by the ADA;
   c. Award compensatory damages in an amount that would fully compensate
      Plaintiff for damages, including but not limited to, humiliation,
      embarrassment, emotional distress, and mental anguish, caused by
      Defendants’ violations of the law as alleged in this Complaint;
   d. Award punitive damages to Plaintiff in an amount that would punish
      Defendants for the intentional, malicious, callous, bad faith, willful,
      wanton, and reckless misconduct alleged in this Complaint and that would
      effectively deter Defendants from future discriminatory behavior;
   e. Award Plaintiff attorneys’ fees and costs; and
   f. Order all other relief deemed just and equitable by the Court.

Respectfully submitted,
Dated this 20th day of October 2020.
                                            BLACK ROCK TRIAL LAWYERS



                                            By:
                                            Gil Sanchez, Esq.
                                            Florida Bar No: 735981
                                            Sabrina Franco, Esq.
                                            Florida Bar No: 1017076
                                            201 S. Westland Ave.
                                            Tampa, Florida 33606
                                            (813) 254-1777 Office
                                            (813) 254-3999 Facsimile
                                            gil@blackrocklaw.com
                                            sabrina@blackrocklaw.com
                                            Attorneys for Plaintiff

                                                                        Page 11 of 11
